UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number of issuing entity: 333-130684-25 Morgan Stanley Capital I Trust 2007-HQ11 (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-130684 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) Morgan Stanley Mortgage Capital Holdings LLC, successor-in-interest by merger to Morgan Stanley Mortgage Capital Inc. (Exact name of sponsor as specified in its charter) LaSalle Bank National Association (Exact name of sponsor as specified in its charter) Principal Commercial Funding II, LLC (Exact name of sponsor as specified in its charter) New York 36-4604977 36-4604976 36-4604975 20-8621330 20-8620502 20-8621435 (State or other jurisdiction of incorporation or organization of issuing entity) (I.R.S. Employer Identification No. of issuing entity) 1585
